State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   520607
________________________________

In the Matter of SHIRWYN
   JOSEPH,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   Lahtinen, J.P., McCarthy, Egan Jr. and Clark, JJ.

                             __________


     Shirwyn Joseph, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner was charged in a misbehavior report with drug
use after his urine twice tested positive for the presence of
buprenorphine. Following a tier III disciplinary hearing,
petitioner was found guilty and that determination was affirmed
upon administrative appeal. This CPLR article 78 proceeding
ensued.
                              -2-                  520607

      We confirm. The misbehavior report, positive urinalysis
test results, related documentation and testimony at the hearing
provide substantial evidence to support the determination of
guilt (see Matter of Paddyfote v Fischer, 118 AD3d 1240, 1241
[2014]; Matter of Cane v Fischer, 115 AD3d 1097, 1098 [2014]).
Petitioner's claim that prescribed medication caused the positive
test results was contradicted by testimony from the correction
officer who testified that the medication was not denoted on the
manufacturer's reactivity list of medications that would cause a
false positive, thus creating a credibility issue for the Hearing
Officer to resolve (see Matter of Curry v Fischer, 93 AD3d 984,
984 [2012]; Matter of Conway v Commissioner of Dept. of
Correctional Servs., 278 AD2d 636, 637 [2000]). Petitioner's
procedural challenges were not raised at the hearing and,
therefore, are not preserved for our review.

     Lahtinen, J.P., McCarthy, Egan Jr. and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court